Citation Nr: 0209774	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  00-18 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to service connection for residuals of stress 
changes of the mid femurs, knees, and calcanei.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission



ATTORNEY FOR THE BOARD

R. Giannecchini, Associate Counsel



INTRODUCTION

The veteran has active military service from February 1995 to 
July 1999.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In that decision, the RO denied service connection for 
residuals of stress changes of the mid femurs, knees, and 
calcanei and granted service connection for stress changes of 
the tarsal areas and ankles, assigning a 10 percent rating.  
Thereafter, jurisdiction over the veteran's claims folder was 
transferred to the RO in Jackson, Mississippi.  

In a May 2001 decision, the Board denied the veteran's claim 
for a rating in excess of 10 percent for stress changes of 
the tarsal areas and ankles.  In addition, the Board remanded 
the veteran's claim for service connection for residuals of 
stress changes of the mid femurs, knees, and calcanei for 
additional development.  That development has been completed 
and the veteran's claim is again before the Board.  


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran has no current disability for service 
connection purposes related to residuals of stress changes of 
the mid femurs, knees, and calcanei.  


CONCLUSION OF LAW

Residuals of stress changes of the mid femurs, knees, and 
calcanei were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, prior to the RO's most recent 
consideration of the veteran's claim, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the issue on 
appeal.  Holliday v. Principi, 14 Vet App 280 (2001).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that the veteran has been notified of the 
requirements for the benefit sought on appeal, the evidence 
necessary to substantiate her claim, and the bases of the 
RO's decisions with respect to her claim.  The veteran has 
also been provided a recent VA medical examination associated 
with her claimed disability.  In addition, the RO has 
obtained all identified medical evidence pertinent to the 
veteran's claim.  

The veteran has reported that she was treated for her claimed 
disability by a Jackson, Mississippi private physician.  In 
the May 2001 remand order, the Board instructed the RO to 
obtain those records and any others identified by the veteran 
pertinent to her claim.  In June 2001, the veteran was 
notified of the VCAA and of VA's duty to assist her in 
developing her claim.  She was informed of the need to 
identify any relevant records pertinent to her claim, and 
that she could request any pertinent records herself and 
submit them to the RO, or have VA request such records for 
her.  Additionally, the veteran was asked to provide 
additional identifying information that would allow the RO to 
obtain treatment records from the identified private treating 
physician.  The veteran did not respond to the RO's 
notification letter, and she has not otherwise submitted 
additional medical evidence or requested that the RO obtain 
additional medical evidence.  

Therefore, the Board finds that all available evidence and 
information necessary to substantiate the veteran's claim 
have been obtained.  There is no further action to be 
undertaken to comply with the provisions of the VCAA, and the 
Board will decided the veteran's claim on the merits.  

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a), 3.304 (2001).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly affirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West Supp. 2002).  

Analysis

The Board is cognizant of the veteran's reported service 
history of working as a cook, which required long hours of 
standing.  The standing reportedly caused both swelling and 
erythema of her feet.  The veteran has indicated that to 
compensate for her discomfort, she began walking on the 
lateral aspects of her feet.  She has asserted that the 
discomfort and pain subsequently progressed to her shins and 
both knees.

In reviewing the veteran's service medical records, it is 
noted that the veteran was treated on various occasions for 
chronic bilateral foot and leg pain due to stress changes.  
The veteran was examined by VA in April 1999 in conjunction 
with an Army Physical Evaluation Board.  A whole body bone 
scan revealed, in particular, diffusely increased uptake over 
the surface of the calvarium, in the ankle and tarsal regions 
of the feet, as well as the shoulders.  The impression 
included stress versus degenerative change in the tarsal 
area, ankles, and shoulders bilaterally, as well as 
degenerative change versus normal variant uptake in the 
patella of the right knee.  Radiographic studies of the 
veteran's knees, ankles, and fibulas were within normal 
limits.  

The examiner's diagnosis, associated with the findings on 
bone scan, included stress changes in the veteran's feet and 
ankles.  In addition, the examiner reported stress fractures 
of the shins and knees, apparently based on the veteran's 
history, and noted that the current evaluation had revealed 
no abnormality.  Subsequently, a Physical Evaluation Board in 
May 1999 separated the veteran from active duty based on 
chronic bilateral foot and leg pain due to stress changes.  

Post-service, the veteran has continued to complain of pain 
in her legs that restricts her ability to walk or run long 
distances.  She has reported such walking or running causes 
her legs to swell up and become painful.  A VA examination of 
the veteran in August 2000 found no objective evidence to 
explain her pain.  

On VA examination in September 2001, the veteran's complaints 
and history were noted by the examiner.  All tests and 
radiographic studies were reported within normal limits.  An 
addendum to the report, dated in October 2001, notes that a 
total body bone scan undertaken that month was normal.  The 
examiner indicated in his discussion that, if the veteran had 
stress fractures in 1996 and 1997, such fractures would have 
healed in anatomic position and alignment and would no longer 
cause any symptoms or disability.  The examiner also 
indicated that the normal finding on total body bone scan was 
reflective of a lack of active or recently healed stress 
fractures.  He reported that he could not find on physical, 
X-ray, or bone scan, any objective evidence of organic 
pathology to explain the veteran's symptoms.  

The April 1999 and October 2001 total body bone scans did not 
reveal increased uptake in the veteran's femurs, knees, or 
calcanei.  Furthermore,  the August 2000 and September 2001 
VA examinations did not reveal objective evidence or organic 
pathology of disability of the femurs, knees, or calcanei.  

Although the veteran has reported pain since service, no 
underlying pathology has been found and no disability has 
been diagnosed.  Thus the Board finds that, the veteran does 
not have a current disability for service connection purposes 
associated with residuals of stress changes of the mid 
femurs, knees, or calcanei.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).

In the absence of evidence establishing a current disability, 
the Board must conclude that the preponderance of the 
evidence is against the veteran's claim.  


ORDER

Entitlement to service connection for residuals of stress 
changes of the mid femurs, knees, and calcanei, is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

